DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II (claims 11-15) in the reply filed on 2/15/2022 is acknowledged and claims 1-10 have been cancelled. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Taiwan Application No. 108217402, filed on 12/27/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 11-15 are pending and being examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (JP 2016217964 A; hereinafter “Kida”; English translation attached) in view Ikehashi et al (US 20190086377 A1; hereinafter “Ikehashi”) of Iwata et al (US 20210088489 A1; hereinafter “Iwata”; foreign priority filed 4/27/2016). 
Regarding claim 11, Kato teaches a gas sensor (Kato; para [1]; gas sensor), comprising: 
a substrate having a first surface and a second surface opposite to the first surface (Kato; para [16, 17, 18, 23, 25, 26]; Fig. 1; a silicon substrate 4; examiner interprets the bottom of the substrate as the first surface and the top of the substrate as the second surface); 
an oxidization stack on the substrate and having a third surface, a fourth surface opposite to the third surface (Kato; para [22, 23]; Fig. 1; thermal insulating layer 5…electrically insulating layer 7; examiner interprets both of the layers form the oxidation stack, thus the bottom of the thermal insulating layer 5 is the third surface and the top of the electrically insulating layer 7 is the fourth surface), wherein the oxidization stack faces the second surface with the third surface (Kato; Fig. 1; examiner notes that the top of the substrate is the second surface and the bottom of the thermal insulating layer is the third surface, thus they are facing each other); 
a heating element embedded in the oxidization stack (Kato; para [16, 18-20, 24, 28]; Fig. 1; heater layer 6);
wherein a distance between a sensing circuit (Kato; para [24]; Fig. 1; bonding wire 15) and the fourth surface of the oxidization stack is shorter than a distance between the heating element and the fourth surface of the oxidization stack (Kato; Fig. 1; ); and 
a gas sensing element located on the oxidization stack and coupled to the sensing circuit (Kato; para [20, 22, 24]; Fig. 1; gas sensing layer 10… bonding wire 15 is connected to the sensor element), 
wherein the substrate and the oxidization stack collectively define a cavity substantially underneath the gas sensing element (Kata; para [23, 26, 28, 34]; Fig. 1; internal space S).
Kato does not teach a through hole extending from the third surface to the fourth surface.
However, Ikehashi teaches an analogous art a gas sensor (Ikehashi; Abstract) comprising an oxidization stack having a third surface, a fourth surface opposite to the third surface (Ikehashi; para [43, 44, 45, 47, 48]; Fig. 1; an insulating layer 8a, 10a, and 12; examiner notes that the oxidation stack is interpreted as comprising the heating element and gas sensing element, Ikehashi teaches that the elements are in the insulating layers), wherein a through hole is extending from the third surface to the fourth surface (Ikehashi; para [33, 48; Fig. 1; through holes 23).  It would have been obvious to one of ordinary skill in the art to have modified the oxidation stack of Kato to comprise a through hole as taught by Ikehashi, because Ikehashi teaches that the through hole allows air into the cavity improve thermal resistance (Ikehashi; para [54, 71]). 
Modified Kato does not teach the sensing circuit embedded in the oxidation stack.
However, Iwata teaches an analogous art of a gas sensor (Iwata; Abstract) comprising a sensing circuit (Iwata; para [37]; Fig. 2; an electric conductor 13) embedded in the oxidation stack (Iwata; para [37]; Fig. 2; detection body formed of oxide semiconductor).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the sensing circuit of modified Kato in the manner of being embedded in the oxidation stack as taught by Iwata as this is a known and suitable arrangement for sensing circuits in the art.  Further, it is a matter of engineering design to arrange the sensing circuits in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the sensing circuit to the claimed limitation as Iwata teaches this arrangement is a known and suitable arrangement in the art.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR 
Regarding claim 12, modified Kato teaches the gas sensor according to claim 11, wherein the cavity is of a cylindrical shape (Kato; Fig. 3; examiner notes that the through hole 4 C can be seen in Fig. 3 forming a cylindrical shape).
Regarding claim 13, modified Kato teaches the gas sensor according to claim 11, wherein a material of the oxidization stack is silicon dioxide (Kato; para [16, 18, 20]; the thermally oxidized SiO2 layer… Electrically insulating layer 7 is, for example, a sputtered layer of SiO2; examiner notes that the oxidation stack comprises the heat insulation layer 6 and the electrical insulating layer 7).
Regarding claim 14, modified Kato teaches the gas sensor according to claim 11, wherein the heating element is a metal layer (Kato; para [19]; heater layer 6 is not particularly limited, it is formed of, for example, a thin film Pt – W film).
Regarding claim 15, modified Kato teaches the gas-sensing packaging component (Kato; para [23]; silicon substrate 4 is attached to the mounting surface…this attachment, adhesive bonding is preferably employed; examiner interprets the mobility of the gas sensor as the “packaging component” because the sensor may employed on different bases), comprising: 
a gas sensor (Kato; para [1]; gas sensor) according to claim 11; and 
a carrier plate disposed below the substrate (Kato; para [23, 24, 29, 31]; Fig. 1; base 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798